[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford-Norwalk. Docket #CR89-38923.
  Gary J. White, Esq., Defense Counsel, for Petitioner Philip E. D'Eramo, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
The petitioner, age nineteen at the time of sentencing, was convicted by a jury of the crime of possession of narcotics with intent to sell in violation of Connecticut General Statutes21a-277 (a). He was sentenced to a period of incarceration of ten years, execution suspended after a period of seven years to be followed by five years probation. A $3,000 fine was also imposed. The defendant has no prior criminal record.
The conviction was based on evidence that on January 24, 1989, police observed the defendant engaging in drug transactions in the city of Norwalk. On being approached by the police, the defendant threw items on the ground which proved to be two vials containing cocaine. Police also recovered the sum of $135 from the defendant's person. CT Page 2660
The petitioner seeks to have the executed portion of his sentence reduced to four years and to have the fine eliminated. The court noted in sentencing remarks that there was testimony by undercover police officers that they had also observed the petitioner selling drugs for which he was not arrested.
The sentence imposed by the court is neither inappropriate or disproportionate considering the severity of the crime and the public's need for protection from the petitioner.
The sentence is affirmed.
BARRY, JUDGE PURTILL, JUDGE KLACZAK, JUDGE